Order entered November 18, 2014




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00007-CR
                                    No. 05-14-00008-CR

                            SENRICK WILKERSON, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                     Trial Court Cause Nos. F10-01183-J, F10-01184-J

                                          ORDER
       The Court GRANTS appellant’s November, 2014 pro se request for an extension of time

to file a reply to the State’s brief only to the extent that any reply is due by DECEMBER 18,

2014. No further extension requests will be entertained. These appeals will be submitted to the

Court in January 2015.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to

Michael Mowla and Michael Casillas.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Senrick

Wilkerson, TDCJ No. 1885146, Ramsey I Unit, 1100 F.M. 655, Rosharon, Texas 77583.

                                                     /s/   LANA MYERS
                                                           JUSTICE